Citation Nr: 0914909	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar 
strain with degenerative disc disease (low back disability), 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for recurrent calluses 
of the left foot (left foot disability), currently rated as 
10 percent disabling. 

3.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 30 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's entitlement to an increased rating for the claims 
enumerated above.  In December 2006, the RO increased the 
Veteran's disability rating for irritable bowel syndrome from 
10 percent to 30 percent disabling.   

In February 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.

The extraschedular aspect of the Veteran's irritable bowel 
syndrome and his claim for an increased rating for a low back 
disability are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since March 2, 2006, the Veteran's left foot disability 
(recurrent calluses status post osteotomy with degenerative 
changes of the foot) has been manifested by subjective 
complaints of pain, limping, and continuous maintenance and 
objective evidence of a recurrent calluses, minimal marginal 
spurring at the first metatarsal phalangeal joint, and a 
deformity of the neck of the second metatarsal joint.  There 
was a callous over the left ball of the foot and thin 
calluses over the second, third, and fourth metatarsal heads.  
There was no tenderness of the foot, except for tenderness of 
the Achilles tendon in proper alignment, there was no 
weakness, edema, or painful motion.  His left foot discomfort 
has mostly been alleviated by trimming his calluses and using 
orthotic inserts.

2.  Since March 2, 2006, the Veteran's irritable bowel 
syndrome has been manifested by frequent exacerbations of 
diarrhea, with more or less constant abdominal distress.  He 
has been in receipt of the maximum schedular rating for these 
manifestations since March 2, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for a 
left foot disability have not been met since March 2, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.102, 
3.321, 4.71a, 4.118, DCs 5276-5284, 7819 (2008).

2.  The criteria for a schedular rating greater than 30 
percent for irritable bowel syndrome have not been met since 
March 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.114, Diagnostic Codes (DC) 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

A.  Left Foot Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the wrist is considered a 
major joint. 38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected. 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 3 8 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The Veteran is currently in receipt of a 10 percent 
disability rating for his left foot under DC 5299-5280.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2008).  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  Diagnostic code 5280 pertains to 
hallux valgus.  38 C.F.R. § 4.71a, DC 5280.  Other applicable 
diagnostic codes include DC 5284, which pertains to other 
foot injuries, DC 7819, which pertains to benign skin 
neoplasms, and DC 5003, which pertains to degenerative 
arthritis. 

There are no other diagnostic codes pertaining to the feet 
that are applicable in this instance.  Treatment records 
dated from July 2004 to March 2006, and a report of VA 
examination dated in May 2006, do not reveal flatfoot, weak 
foot, claw foot, metatarsalgia, hammertoes or malunion or 
nonunion of the tarsal or meatarsal bones.  Accordingly, the 
diagnostic codes pertaining to these disabilities do not 
apply.  38 C.F.R. § 4.71a, DCs 5276 (flatfoot), 5277 (weak 
foot), 5278 (claw foot), 5279 (metatarsalgia), 5282 
(hammertoes), and 5283 (malunion or nonunion of the tarsal or 
metatarsal bones).  There is also no clinical evidence that 
the Veteran has lost the use of his left foot, and therefore 
DC 5167, which pertains to the loss of the use of the foot, 
also is not applicable in this instance.  

Treatment records dated from July 2004 to March 2006 show 
that in March 2005 the Veteran requested a new set of 
orthotics, as his old pair was no longer affording him 
adequate support and he was beginning to develop discomfort 
in the soles of his feet.  He also requested a refill of urea 
cream for his calluses and medication to alleviate sweaty 
feet.  On physical examination, the Veteran's neurovascular 
status was grossly intact.  There was no localized edema or 
erythema of the foot.  There was a thin layer of 
hyperkeratotic tissue at the medial aspect of the 
interphalangeal joint of the big toe of the left foot.  There 
was no hyperkeratotic lesion present in association with the 
medial arch.   The assessment was foot pain with excessive 
pronation and calluses.  The treatment plan was to continue 
using urea cream.  A request was made for new orthotics.  

On May 2006 VA examination, the Veteran reported that he was 
last evaluated for his left foot in June 2004, but that he 
had since consulted with a physician in order to be fitted 
for new orthotics.  He reported that the orthotics helped his 
symptoms considerably.  He reported that, other than 
undergoing an osteotomy in the mid-1990's, he had had not had 
any other foot surgery.  Physical examination revealed a scar 
over the left second metatarsal where the osteotomy was 
performed.  There was no erythema keloid formation, 
tenderness, or other abnormality over the scar area.  He did 
have a thick callus measuring 1 centimeter over the lateral 
aspect of the left great toe.  There was also a callus over 
the ball of the foot.  There were thin calluses over the 
second, third, and fourth metatarsal heads that looked like 
scaly, dry skin.  There were no thick calluses and no 
erythema over the ball of the foot.  The skin was somewhat 
dry.  Range of motion was normal.  There was no painful 
motion, edema, weakness, or instability.  There was no 
functional limitation on standing or walking.  There was no 
evidence of abnormal weight bearing.  There was test spinous 
Achilles tenderness in proper alignment.   MRI examination 
revealed minimal marginal spurring at the first metatarsal 
phalangeal joint.  There was a deformity of the neck of the 
second metatarsal joint that was suggestive of old trauma.  
The study was otherwise unremarkable.  The assessment was 
recurrent calluses on the left foot, status post osteotomy, 
with degenerative changes.

In February 2009, the Veteran testified that he had ongoing 
trouble with his recurring calluses.  When he was able to 
shave the calluses down, he could walk relatively comfortably 
using his orthotics and experienced minimal pain.  However, 
when his calluses were not shaved down, they became painful 
to walk with and he at times walked with a limp.  When his 
calluses were not shaven, he had to wear soft rubber shoes, 
as opposed to hard bottom shoes.  He stated that the pain had 
been constant for the last number of years.  He stated that 
his unshaved calluses did not affect his employment, but made 
it more difficult for him to move around.  

Turning to the diagnostic criteria pertaining to hallux 
valgus, DC 5280 provides for a 10 percent evaluation for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  DC 5280 also provides for a 10 percent 
rating if the extent of the disability is equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.  The Veteran is already in receipt of a 10 percent 
rating under this code for postoperative unilateral hallus 
valgus.  Therefore, the question before the Board is whether 
he is entitled to an additional 10 percent under this 
diagnostic code for a disability equivalent to the amputation 
of the great toe.  On examinations, his left callus has been 
described as mildly symptomatic.  No weight bearing changes 
or edema have been demonstrated.  The Achilles tendon, mid 
foot, and forefoot have been well-aligned, with some 
tenderness in proper alignment.  There is no evidence that 
the Veteran's left foot calluses are equivalent to amputation 
of the great toes.  While the Veteran has reported that his 
unshaved calluses are painful and cause him to limp, there is 
no clinical evidence of any clinical findings of a functional 
impairment of the left foot.  Treatment records demonstrate 
that the Veteran's orthotics have provided him with 
considerable relief, and there was no limitation of motion, 
weakness, or instability.  The Board therefore concludes that 
the Veteran's left foot calluses do not warrant an additional 
10 percent rating under DC 5280 for severe hallux vagus 
equivalent to amputation of the great toe.  38 C.F.R. § 4.73.  
Accordingly, DC 5280 cannot serve as a basis for a rating in 
excess of 10 percent for the left foot.

DC 5284 provides for a 10 percent rating for moderate foot 
injury, a 20 percent rating for moderately severe foot 
injury, and a 30 percent rating for severe foot injury.  
Based upon the evidence of record, the Board finds that the 
Veteran's left foot disability at most is no more than 
moderate in degree, and therefore a rating higher than 10 
percent is not warranted under this diagnostic code.  While 
the Veteran has been shown to have minimal marginal spurring 
at the first metatarsal phalangeal joint, and he complains 
that, when his calluses are unshaven he experiences pain when 
walking and must limp, on VA examination in May 2006, motion 
of the toes was not productive of pain, and the Veteran 
acknowledged that the pain was relieved with the use of 
orthotics. The examiner concluded that the Veteran was able 
to perform his occupation despite the calluses, which the 
Veteran confirmed at the February 2009 hearing.  
Additionally, he has acknowledged that the pain is reduced 
when he his calluses are shaved.  The Board thus concludes 
that the Veteran's left foot disability is, at most, no more 
than moderate in degree, and therefore a rating higher than 
10 percent under DC 5284 is not warranted.  

Prior to receiving a 10 percent rating under DC 5280 in 
October 2003, the Veteran had been noncompensably rated for 
his left foot disability under DC 7819, which pertains to 
benign neoplasms.  DC 7819 pertains to new growths of benign 
skin and instructs that the disorder be evaluated as either 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), 
or impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  In addressing the applicability of the diagnostic 
codes pertaining to scars, the Board finds that Diagnostic 
Code 7800 is not applicable, as the Veteran's scar does not 
affect his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
Veteran's left foot scar does not exceed an area of 6 inches.  
38 C.F.R. § 4.118, DCs 7801, 7802.  Finally, DC 7803, 7804, 
and 7805 are not applicable as the Veteran's left foot scar 
was determined to be stable, nonpainful, and without 
limitation of function on VA examination in May 2006.  
Additionally, the Board finds that the Veteran is not 
entitled to an increased rating under DC 7819 for impairment 
of function, as the Veteran has not been shown to have an 
impairment of function as to warrant a higher rating.

Lastly, in considering DC 5003, pertaining to degenerative 
arthritis, the Board finds that the Veteran is not entitled 
to a rating in excess of 10 percent for the left foot 
calluses.  Diagnostic Code 5003 provides for a rating of 10 
percent for each major joint or group of minor joints 
affected by limitation of motion.  Even though the Veteran 
has been diagnosed with degenerative changes of the left 
foot, because his left foot encompasses arthritic involvement 
of only one minor joint group, the Veteran is not entitled to 
a rating in excess of 10 percent for his left foot under the 
diagnostic criteria pertaining to arthritis. 

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that one of the primary manifestations of the Veteran's 
left callus disability is pain.  Diagnostic Code 5299-5280, 
under which the disability is rated, is not based solely upon 
limitation of motion, but rather incorporates all of the 
functional limitations caused by the disability.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  In addition, there have 
not been clinical findings of functional limitation.  
Therefore, consideration of functional limitations does not 
result in a higher rating.

Finally, in considering the provisions of DeLuca v. Brown, 
the Board notes that Veteran has complained of pain when his 
calluses have not been shaved down.  However, the May 2006 
examiner found no evidence of pain on motion.  At that time, 
the Veteran had a thick callus over the lateral aspect of his 
left great toe.  As the range of motion of the Veteran's 
tarsal and metatarsal bones was not found be restricted, nor 
associated with pain, the Board finds that even if the 
Veteran does experience flare-ups of his foot disability, it 
is unlikely, and there is no evidence which suggests that, on 
repetitive use, the Veteran's service-connected foot 
disability would be restricted such that the requirement for 
increased ratings would be met.  Therefore, even considering 
the effects of pain on use, there is no probative evidence 
that the service-connected disabilities cause such limitation 
that the requirements for increased ratings are met.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's left foot 
disability, but findings supporting a rating in excess of 10 
percent have not been documented.  In addition, it has not 
been shown that the service-connected foot disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  In fact, 
he has consistently reported that his foot disability has not 
prevented him from his fulfilling his employment duties.  The 
Board thus finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left foot disability does not warrant a rating 
higher than 10 percent.  The Board has considered whether 
higher ratings might be warranted for any period of time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that the Veteran has been entitled to a 10 
percent rating, but no more, for a left foot disability since 
March 2, 2006, when he filed his claim for increased rating.  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

B.  Irritable Bowel Syndrome

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in that area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher rating where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2008). 

Diagnostic Code 7319 provides for a maximum 30 percent rating 
where there is severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114 DC 
7319.  

A July 2004 VA treatment record reflects that the Veteran 
reported experiencing chronic diarrhea.  He had five to six 
loose to solid stools per day.  He reported never 
experiencing constipation.  He had pressure like pain in the 
epigastric region which was relieved after bowel movements, 
passing gas, or belching.  He reported that he had tried 
over-the-counter antacids and Gas-ex, but had not been 
afforded any relief.  He also had periodic burning in his 
throat when he awoke in the morning.  There was no blood in 
his stools.  Diagnostic examination revealed normal iron 
studies, stool studies were negative.  The stools were not 
particularly foul smelling and were not watery.  The 
Veteran's symptoms were noted to continue despite fasting.  
The diagnosis was irritable bowel syndrome.  The plan was to 
restart taking fiber supplements and to continue to take 
Immodium.  Additionally, the Veteran was prescribed heart 
burn medication.  

On May 2006 VA examination, the Veteran reported continuing 
symptoms of daily abdominal bloating with flatus and three to 
five loose diarrheal stools per day.  He had some abdominal 
pain associated with these symptoms.  He took Metamucil and 
Loperamide.  The assessment was irritable bowel syndrome. 

In his February 2009 testimony before the Board, the Veteran 
contended that he spent anywhere from 15 to 90 minutes in the 
restroom per day, two to three times a week, due to his 
uncomfortable bowel movements.  He stated that it felt like a 
complete flushing of his system and that he sometimes had 
blood in his stools.  He stated that his disability took time 
away from his job and affected his production.  He had been 
unable to meet deadline and time schedules.  As a 
consequence, he had been written-up by his supervisors for 
poor job performance and work standards.  While he has not 
lost wages, his write-ups impaired his ability to obtain a 
promotion.  

In this case, the Veteran's irritable bowel syndrome has been 
rated as 30 percent disabling, which is the highest rating 
available under Diagnostic Code 7319.  As the Veteran is 
already in receipt of a maximum 30 percent rating for the 
entire appeal period, DC 7319 cannot serve as a basis for an 
increased rating in this case.  As the Veteran does not carry 
a diagnosis for any other condition which is contemplated 
under the Schedule of Ratings of the Digestive System, the 
Board finds that there are no other diagnostic codes 
applicable to his claim.  38 C.F.R. §  4.114.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's irritable bowel syndrome does not warrant a 
rating higher than 30 percent.  The Board has considered 
whether higher ratings might be warranted for any period of 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that the Veteran has been entitled to a 30 
percent rating, but no more, for a irritable bowel syndrome 
since March 2, 2006, when he filed his claim for increased 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2006 and March 2006; 
and rating decisions in July 2006 and December 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

A rating in excess of 10 percent for a left foot disability 
is denied.  

A rating in excess of 30 percent for irritable bowel syndrome 
is denied.


REMAND

In view of the Veteran's assertion that his irritable bowel 
syndrome is rendering him unable to maintain the standards 
required by his employer, and considering the evidence of 
record, the Board finds that he has raised a claim for 
extraschedular evaluation.  In that regard, 38 C.F.R. § 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  If exceptional 
circumstances are found, the matter must be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Services for consideration of assignment of an 
extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds that such is the case here, as the Veteran is 
contending that his service-connected irritable bowel 
syndrome has affected his job performance and his ability to 
obtain a promotion, and the medical evidence demonstrates 
that the Veteran suffers from 3-5 diarrehal stool per day 
which has not been resolved with medication.  Therefore, the 
Veteran's case must be forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for consideration of the assignment of an 
extraschedular rating.  This referral is required because it 
is not permissible for the Board, in the first instance, to 
consider the assignment of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).

Turning next to the Veteran's claim for increased rating for 
a low back disability, additional development is needed prior 
to further disposition of the claim.  At the February 2009 
hearing before the Board, the Veteran contended that his low 
back disability had worsened since his last VA examination in 
May 2006.  Specifically, the Veteran contended that he 
developed low back pain upon standing for longer than 15 
minutes or when he walked for longer than 30 minutes.  His 
back spasms have resulted in having to take two to three days 
off from work.  He contended that an MRI taken within the 
past year demonstrated that he had a disc protrusion that is 
more severe than previously noted.  He also contended that he 
experienced tingling in his legs as result of his back 
disability.  He stated that he had recently had acupuncture 
treatment at the VA pain clinic, and that his VA physician 
had suggested undergoing an epidural injection to alleviate 
his ongoing pain.  

The Veteran's recent statements suggest that his back 
disability may have worsened since the time of his last VA 
examination in May 2006.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination 
is not necessarily stale, the Veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  Because there may have been a significant 
change in the Veteran's condition, a new examination is in 
order.  

Additionally, because the most recent clinical records 
relating to the Veteran's back disability of record are dated 
in March 2006, and the Veteran has indicated that he has 
continued to receive regular treatment for his low back 
disability since that time, including acupuncture and an MRI 
examination, the Board finds that there may be additional VA 
treatment records pertinent to this claim that are 
outstanding.  Because these may include records that are 
pertinent to the Veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for an 
increased rating for irritable bowel 
syndrome to the Under Secretary for 
Benefits or to the Director of 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.  38 C.F.R. 
§ 3.321(b).

2.  Obtain and associate with the claims 
file records from the VA facility located 
in Little Rock, Arkansas, dated since 
March 2006.

After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and 
neurologic impairment related to the 
veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the veteran has bowel 
or bladder problems related to his low 
back disability.

All findings and conclusions should be 
set forth in a legible report.

4.  Then, readjudicate the appeal.  If 
any action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


